In The

                                 Court of Appeals

                     Ninth District of Texas at Beaumont

                                __________________

                                NO. 09-19-00248-CR
                                __________________

                        PAUL FRANK WARD, Appellant

                                          V.

                        THE STATE OF TEXAS, Appellee

__________________________________________________________________

                On Appeal from the 359th District Court
                     Montgomery County, Texas
                   Trial Cause No. 17-10-13015-CR
__________________________________________________________________

                           MEMORANDUM OPINION

      In an open plea agreement, Paul Frank Ward (Ward or Appellant) pleaded

guilty to the second-degree felony offense of sexual assault of his adult daughter,

L.H.1 See Tex. Penal Code Ann. § 22.011(a)(1)(A), (f). After conducting a

sentencing hearing, the trial court assessed Ward’s punishment at fifteen years of


      1
         To protect the privacy of the victim, we refer to her by her initials. See Tex.
Const. art. I, § 30(a)(1) (granting victims of crime “the right to be treated with
fairness and with respect for the victim’s dignity and privacy throughout the criminal
justice process”).
                                            1
confinement. See id. § 12.33. On appeal, Ward raises two issues related to the

punishment imposed by the trial court. We affirm the trial court’s judgment.

                               Punishment Evidence

       L.H. testified that she first met Ward, her father, when she was fifteen years

old and began establishing a relationship with him. He would provide marijuana,

alcohol, and Xanax to her and a friend, and Ward would drink and use drugs with

them when L.H. would stay with him. At that time, she was fifteen and sixteen years

old.

       According to L.H., in September 2014, when she was twenty-five years old,

she went to Ward’s house, and Ward suggested they play a drinking game with

liquor. L.H. testified that the next thing she knew she woke up naked and he was

sexually assaulting her. She knew she needed to get away, so she punched him, put

her clothes on, and ran away from the house. A neighbor saw her running down the

street crying and called 911 for her, and L.H. told the police what had happened. She

was taken to a hospital and had a rape kit examination at the hospital. L.H. testified

that Ward’s sexual assault of her devastated her, that she was “inconsolable for a

long time[,]” missed several days of work, and would not speak to her mother or

leave her apartment. L.H. testified that later when the investigation was not

progressing as quickly as she wanted, she moved far away to another state because

Ward was not in jail and she was afraid of him. After four months in another state,

                                          2
she became homeless and did not know anyone in that state, so she lived in a van to

avoid coming back to Texas where Ward was “walking free[]” and could find her.

When asked how the sexual assault has affected her, L.H. agreed that she will have

to deal with it the rest of her life, and she testified as follows:

       I have been depressed for a long time. . . . I do not trust people. I trusted
       him very much. He was very protective. He was my protector, my
       parent. I trusted him and he did that. He raped me. . . . I know what
       people are capable of. People that you trust, I don’t trust people. I have
       had many nightmares of Paul. It affects my sleep. . . . I have nightmares.
       I have lots of trouble being intimate with people. My partner, not
       people, lots of trouble with that. I push people away. I don’t trust
       people. It’s affected me greatly.

When asked about the potential impact of Ward’s cancer diagnosis on the case, L.H.

responded, “[a]ny man who puts his penis inside of his unconscious daughter does

not deserve to have cancer considered in my opinion. It’s irrelevant.”

       Sergeant Jody Armstrong with the Montgomery County Sheriff’s Office

testified that she was assigned to investigate the sexual assault and when she spoke

with Ward, he did not deny sexually assaulting L.H. but instead said he could not

remember if he and L.H. had touched each other. Sergeant Armstrong testified that

over a year after charges were filed in the case, she received the crime lab report

from DNA testing on the rape kit from the case, and the testing was positive for

semen in areas around L.H.’s vagina, anus, and breasts. According to Armstrong,

subsequent testing of Ward’s buccal swabs “showed that on some of the swabs that


                                             3
it was . . . 4.5 an upwards quintillion chance that the semen that was swabbed from

[L.H.] was Paul Ward’s.”

      Dr. Mohsha Arani testified that he has been Ward’s oncologist for more than

four years and since January 2015. According to Dr. Arani, Ward was diagnosed

with “nonresponsive lung cancer, adenocarcinoma Stage 4 with metastasis to the

brain.” Dr. Arani testified that Ward’s cancer had spread from his lung to the lymph

nodes, bone, liver, and brain and therefore is “pretty much [a] deadly disease[]”

because treatment is difficult as “chemicals don’t penetrate the brain very, very

well.” According to Dr. Arani, with normal treatment for Ward’s diagnosis, “the

literature[]” says Ward’s life expectancy would be six to nine months.

      Dr. Arani testified that in 2015 Ward received a combination of chemotherapy

but it had to be stopped due to deadly “complications with wound infections and not

healing[]” caused by the chemotherapy. Ward agreed to a new treatment option,

Opdivo, that Ward began taking the last part of 2015 and for the last four years. Dr.

Arani testified that the drug is now FDA approved, available, and can be

administered through infusion at any oncologist’s office. According to Dr. Arani,

the effectiveness of the drug in treating Ward’s cancer had been “incredible[]” as

Ward is the longest living patient Dr. Arani has had with this type of cancer, and the

drug has not only stopped his cancer from getting worse but has “actually regress[ed]

a lot of the tumor, especially the brain one.” Dr. Arani testified that if the Opdivo

                                          4
treatment were to be discontinued, “the cancer will start doing what it wanted to do

four years ago[]” and Ward’s cancer would not stay in remission.

      Richard Lewis Ward, Appellant’s nephew, testified that he works at the

correctional care wing of the Huntsville Memorial Hospital, and he has worked for

TDCJ at different units and in different capacities for sixteen years. According to

Appellant’s nephew, TDCJ inmates are treated by physicians that work for the prison

system and do their own evaluation and decide treatment, and although he does not

handle insurance for the inmates, it is his understanding that the inmates are insured

under TDCJ regardless of the private insurance that they had prior to their

incarceration. Appellant’s nephew testified that he has witnessed sick inmates’

conditions decline in prison because of the conditions and that there is no guarantee

that an inmate would receive the same kind of treatment that they received prior to

their incarceration. Appellant’s nephew agreed that he is aware that Appellant has

stage four cancer, that he has to receive treatment every two weeks, and that the

treatment is a new and expensive drug.

      The pre-sentence investigation report for Ward was also admitted into

evidence. According to the report, Ward’s criminal history included a felony offense

of “Driving While Intoxicated 3rd or More” in 2016, which was after he sexually

assaulted L.H.




                                          5
                               Excessive Punishment

      In his first issue, Ward argues that he should be granted a new punishment

hearing because his sentence of fifteen years for sexual assault constitutes cruel and

unusual punishment under the Eighth Amendment of the United States Constitution,

Article I, Section 13 of the Texas Constitution, and Article 1.09 of the Texas Code

of Criminal Procedure, because his sentence is grossly disproportionate to the

offense committed.2 See U.S. Const. Amend. VIII; Tex. Const. art. I, § 13; Tex. Code

Crim. Proc. Ann. art. 1.09. According to Ward, although the gravity of the offense

to which he pleaded guilty is “very serious in the harm to [L.H.]” and Ward has three

prior convictions for driving while intoxicated, his treating oncologist “testified at

the punishment hearing that confinement in the Texas Department of Criminal

Justice is effectively a death sentence because Appellant has been diagnosed with

cancer and if left untreated, will cause Appellant’s death.”

      In reviewing a trial court’s sentencing determination, we afford the trial court

“a great deal of discretion[.]” See Jackson v. State, 680 S.W.2d 809, 814 (Tex. Crim.

App. 1984). The Eighth Amendment to the United State Constitution provides that


      2
         Ward does not argue that the cruel and unusual provisions of the state
constitution or the statute are broader and offer greater protection than the Eighth
Amendment. See Baldridge v. State, 77 S.W.3d 890, 894 (Tex. App.—Houston
[14th Dist.] 2002, pet. ref’d) (where the appellant did not argue that provisions of
the Texas Constitution offer more protection than the Eighth Amendment, the issue
was not presented for review); Puga v. State, 916 S.W.2d 547, 550 (Tex. App.—San
Antonio 1996, no pet.) (same).
                                          6
“[e]xcessive bail shall not be required, nor excessive fines imposed, nor cruel and

unusual punishments inflicted.” U.S. Const. amend. VIII. Generally, a sentence that

is within the range of punishment established by the Legislature is not excessive,

cruel, or unusual, and will not be disturbed on appeal. State v. Simpson, 488 S.W.3d
318, 323 (Tex. Crim. App. 2016); Jackson, 680 S.W.2d at 814. An appellate court

rarely considers a punishment within the statutory range for the offense excessive,

unconstitutionally cruel, or unusual under either Texas law or the United States

Constitution. See Kirk v. State, 949 S.W.2d 769,772 (Tex. App.—Dallas 1997, pet.

ref’d); see also Jackson v. State, 989 S.W.2d 842, 846 (Tex. App.—Texarkana 1999,

no pet.). An exception to this general rule is recognized when the sentence is grossly

disproportionate to the offense. Solem v. Helm, 463 U.S. 277, 289-90 (1983); see

also Harmelin v. Michigan, 501 U.S. 957, 1004-05 (1991) (Kennedy, J., concurring).

Except for cases involving capital punishment, a successful challenge to the

proportionality of a particular sentence is exceedingly rare. Solem, 463 U.S. at 289-

90.

      To determine whether a sentence is grossly disproportionate to a particular

defendant’s crime, we consider (1) the severity of the offense in light of the harm

caused or threatened to the victim; (2) the culpability of the defendant; and (3) the

defendant’s prior adjudicated and unadjudicated offenses. Simpson, 488 S.W.3d at

323. In the rare case in which this threshold comparison leads to an inference of

                                          7
gross disproportionality, we then compare the defendant’s sentence with the

sentences of other offenders in Texas and with the sentences imposed for the same

crime in other jurisdictions. Id. “If this comparative analysis validates an initial

judgment that the sentence is grossly disproportionate, the sentence is cruel and

unusual.” Id.

      Ward was convicted of sexual assault, a second-degree felony, and the

statutory punishment range authorized by the Texas Legislature for such offense is

imprisonment of “not more than 20 years or less than 2 years[]” and “a fine not to

exceed $10,000.” See Tex. Penal Code Ann. §§ 12.33, 22.011(f). Because

Appellant’s sentence fell within the statutory range, there is no reason to compare

his sentence to sentences imposed on others. See Simpson, 488 S.W.3d at 323 (citing

Graham v. Florida, 560 U.S. 48, 60 (2010); McGruder v. Puckett, 954 F.2d 313, 316

(5th Cir. 1992)). We conclude that Ward’s sentence of fifteen years of confinement

is not unconstitutionally excessive or cruel and unusual. See Davis v. State, 323
S.W.3d 190, 195-96 (Tex. App.—Dallas 2008, pet. ref’d) (where appellant asserted

the penitentiary did not provide treatment for his medical condition and thereby

made his term of imprisonment “effectively a death sentence[,]” his sentences were

not excessive, cruel, or unusual, even if he had preserved error, because the

punishment was within the range prescribed by the legislature). Additionally, having

reviewed the records and considered the harm to Ward’s victim, L.H., his

                                         8
culpability, and his prior offenses, we cannot conclude that the case is one of those

rare cases that leads to the inference that Ward’s sentence was grossly

disproportionate to the offense. See Solem, 436 U.S. at 289-90; Simpson, 488 S.W.3d

at 323; see also Nobles v. State, No. 10-06-00153-CR, 2007 Tex. App. LEXIS 6101,

at **1, 3-4 (Tex. App.—Waco Aug. 1, 2007, pet. ref’d) (mem. op., not designated

for publication) (appellant suffering from Hodgkin’s disease, cancer, anxiety, severe

depression, and insomnia did not meet requirement of threshold determination that

his fifty-year sentence for aggravated assault was grossly disproportionate to the

crime). We overrule issue one.

            Denial of Hearing on Motion for New Trial on Punishment

      In his second issue, Ward argues that the trial court failed to hold a hearing on

Appellant’s motion for new trial on punishment. Ward timely filed a motion for new

trial on punishment because his “sentence is disproportionate and therefore violates

the prohibition against cruel and unusual punishment.” The motion alleged “the

following facts from the record and outside the record[:]”

             During Defendant’s sentencing hearing, his oncologist, Dr.
      Moshen Arani testified that Defendant is currently diagnosed and
      receiving treatment for stage IV cancer. Dr. Arani also testified that
      Defendant receives treatment for his cancer through the administration
      of an immunotherapy drug called Opdivo. Defendant must receive this
      treatment every two weeks or the cancer will spread and Defendant will
      die.
             On May 6, after the trial court pronounced the sentence in this
      case, Defendant was transported to the Montgomery County jail in
      Conroe, Texas. On May 9, 2019, Defendant was transported to a
                                          9
      Millenium Physicians office in Houston, Texas to receive the
      prescribed treatment for his cancer. Defendant received his prescribed
      cancer treatment and is now required to receive his next treatment thirty
      days after his most recent treatment, which would fall on June 8, 2019.
      See attached exhibit B.
             After being transported to the Texas Department of Criminal
      Justice, Defendant was evaluated by a medical doctor. Defendant’s
      medical records indicated the immunotherapy drug, Opdivo, must be
      administered to treat his cancer. Defendant was informed by the doctor
      that he did not believe that Defendant would be treated with Opdivo.

In Ward’s affidavit, attached to the motion as Exhibit B, he stated in relevant part:

             On May 6, 2019, I was sentenced to fifteen years in the Texas
      Department of Criminal Justice. As of that date I had been receiving
      treatment for stage IV cancer since being diagnosed in February of
      2015. Since November of 2015, under the care of my oncologist, Dr.
      Moshen Arani, my cancer treatment has included the administration of
      the immunotherapy drug Opdivo every two weeks. I have received
      cancer treatment with Opdivo because it has been effective and
      essential in preventing my lung cancer from growing and spreading to
      the rest of my body.
             From the beginning of my incarceration in the Montgomery
      County jail on May 6, 2019 until the date of this affidavit I have
      received the Opdivo treatment on May 9th and my next treatment is due
      June 9th. It is my belief, based on the advice of Dr. Arani, that if I do
      not receive this cancer treatment my cancer will continue to grow and
      spread through my body and this will lead to my death.

Ward’s motion requested a hearing “[b]ecause the matters set forth in this motion

and contained in the attached affidavit raise matters not determinable from the

record[.]” On appeal, Ward argues that “holding a hearing on the grounds raised in

the motion for new trial would satisfactorily develop the record to determine whether

the Appellant is receiving his cancer treatment and therefore address whether his

sentence violates the prohibition against cruel and unusual punishment.”
                                         10
      Appellate courts review a trial court’s denial of a defendant’s request for a

hearing on a motion for new trial using an abuse-of-discretion standard. Smith v.

State, 286 S.W.3d 333, 339 (Tex. Crim. App. 2009). Because a trial court exercises

discretion in deciding whether a hearing is necessary on the matters a defendant

raises in his motion seeking a new trial, we reverse only when the trial judge’s

decision was so clearly wrong as to lie outside that zone within which reasonable

persons might disagree. Id. (citing State v. Gonzalez, 855 S.W.2d 692, 695 n.4, 696

(Tex. Crim. App. 1993)).

      “Evidence which is merely cumulative will rarely be judged by trial or

appellate courts to be of such weight as likely to bring about a different result.”

Kennerson v. State, 984 S.W.2d 705, 708 (Tex. App.—Houston [1st Dist.] 1998, pet.

ref’d) (emphasis in original). The trial court could have reasonably concluded that

the motion and attached affidavit reflected that the testimony that Ward desired to

present in another punishment hearing would be cumulative of testimony the trial

court had already considered and that the matters raised were determinable from the

record. Because we cannot say the trial court’s denial of a hearing on Ward’s motion

for new trial on punishment was outside the zone of reasonable disagreement, the

trial court did not abuse its discretion in denying the hearing and the motion and

reversal for a new punishment hearing is not required. See Smith, 286 S.W.3d at 339.

Issue two is overruled.

                                        11
      Having overruled all of Ward’s appellate issues, we affirm the trial court’s

judgment.

      AFFIRMED.

                                                  _________________________
                                                      LEANNE JOHNSON
                                                            Justice

Submitted on May 21, 2020
Opinion Delivered December 30, 2020
Do Not Publish

Before Kreger, Horton and Johnson, JJ.




                                         12